DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, step d):

    PNG
    media_image1.png
    266
    561
    media_image1.png
    Greyscale


1.	The electrolyte is supposed to be a combination yet as written the 

    PNG
    media_image2.png
    65
    619
    media_image2.png
    Greyscale
electrolyte combination only contains alkali metal chloride. Note: Semicolons are used to link two independent clauses that are closely related in thought. Therefore, it is unclear what other components are contained in the electrolyte combination.  If the semicolon after alkali metal chloride is removed, then the electrolyte combination would contain alkali metal chloride and a second electrolyte selected from the group consisting of alkali metal citrate and alkali metal sulfate and mixtures thereof.  If the semicolon is correctly used, then it is unclear what other components are present in the combination of alkali metal chloride.
2. 	
The calculation of the concentration of the electrolyte is also unclear because the basis of “%” is not specified (i.e., wt. %, mol. % or vol. %).  Since the components of the electrolyte is unclear as stated supra, the basis of the “plus or minus 15%” cannot be determined.  While there are equations to determine the concentration of the alkali metal chloride, alkali metal sulfate, and alkali metal citrate, there is no direction given as to determining the concentration of the electrolyte.
	3.	The term “we use” renders the claim indefinite because as written implies the equations used to calculate the chloride, citrate, and sulfate is optional and other equations can be used for the calculations. 

                         
    PNG
    media_image3.png
    135
    473
    media_image3.png
    Greyscale

Regarding claim 2
Claim 2 recites the limitation "the concentration of the electrolyte is plus or minus 10%" in lines 2-3.  This claim is rendered indefinite for the reasons cited supra for claim 1.
Regarding claim 3
Claim 3 recites the limitation " ratio of [soap] to [water plus water soluble solvent if any]," in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 states the extruded soap bar composition comprises “25 to 40% water.”   There is no suggestion that the water contains any other components besides water so claim 3 indicating the possibility of the presence of a soluble solvent lack antecedent basis.
	Regarding claims 5-7

    PNG
    media_image4.png
    297
    538
    media_image4.png
    Greyscale







1.	Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims and should be enclosed within parentheses.  The information contained in the parentheses of claim 5 refers to process parameters and not elements or drawings.  Therefore, it is unclear what applicant is trying to claim as the invention.
2.	The claims all contain references to protocols described in the specification to determine hardness, stickiness, and cracking.  The protocols use specific equipment/apparatus, programs, and parameter and as written it is unclear if said parameters are included in the scope of the claims. 
4.	Claims which depend from an indefinite claim are also indefinite.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH D CARR whose telephone number is (571)272-0637. The examiner can normally be reached Monday-Friday (10:30 am -7:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetteroff can be reached on 572-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center 

/DEBORAH D. CARR/
Primary Examiner
Art Unit 1622



/DEBORAH D CARR/             Primary Examiner, Art Unit 1622